J-A17011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 NATIONAL LOAN INVESTORS, L.P.,           :   IN THE SUPERIOR COURT OF
 ASSIGNEE OF SANTANDER BANK,              :        PENNSYLVANIA
 N.A. AND PREFERRED CAPITAL               :
 BIDCO, INC. F/K/A STAR BUSINESS          :
 AND INDUSTRIAL DVELOPMENT                :
 CORPORATION                              :
                                          :
              v.                          :
                                          :
 BARRY L. GOLD AND STACY B. GOLD          :
                                          :
                     Appellants           :   No. 2412 EDA 2019

          Appeal from the Judgment Entered September 17, 2019
   In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): 2017-21379

BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                        FILED NOVEMBER 13, 2020

      Barry L. Gold and Stacy B. Gold (collectively “the Golds”) appeal from

the in rem judgment entered against them and in favor of National Loan

Investors, L.P. (“NLI”), following a non-jury trial in this mortgage foreclosure

action. We affirm.

      The underlying history, taken from the trial court’s findings of fact and

the documents in question, is as follows. On November 11, 2004, the Golds,

as president and secretary of Goldfish 5, Inc., executed a note in favor of a

predecessor of NLI in the amount of $233,000. On the same day, the Golds

also personally executed a guarantee on the note, and a mortgage on their

property on Dundee Drive in Dresher, Pennsylvania, to secure the guarantee.

The instruments were ultimately assigned to NLI.
J-A17011-20


      The Golds made no payments on their obligations after June 2008. After

sending the requisite notice, NLI commenced this mortgage foreclosure action

by filing a complaint. The case proceeded to a bench trial on May 21, 2019.

At the conclusion of trial, the parties agreed that the trial court would take the

matter under advisement, and not render a verdict, until this Court issued a

decision in Driscoll v. Arena, 213 A.3d 253 (Pa.Super. 2019) (en banc),

which was then pending. After this Court filed its opinion in Driscoll, the trial

court issued its findings of fact and conclusions of law and entered an in rem

judgment in favor of NLI in the amount of $358,466.03.

      The Golds filed a timely post-trial motion, which the trial court denied

by order entered August 5, 2019. Judgment was entered on the verdict, and

the Golds thereafter filed a timely notice of appeal, and both the Golds and

the trial court complied with Pa.R.A.P. 1925. The Golds present the following

questions for this Court’s consideration:

             1.     Did the trial court commit an error of law in ruling that
      the Mortgage was executed under seal, and hence governed by
      the twenty-year statute of limitations, when there was no seal or
      mark indicating a seal next to or in close proximity to the [Golds’]
      signatures, and the only reference to a seal was in the
      testimonium clause, which mirrored language that the
      Pennsylvania Supreme Court has held in repeated decision[s] is
      insufficient, standing alone, to create an instrument under seal?

                  a.     Does the Superior Court’s en banc decision in
            Driscoll . . . control the issue regarding the seal where the
            Pennsylvania Supreme Court has held in a line of cases that
            have not been overruled by that Court that in the
            circumstances of this case a seal or mark indicating a seal
            is required to make an instrument under seal, and the


                                       -2-
J-A17011-20


            Superior Court’s decision in Driscoll in stark contrast to this
            well-established precedent?

                  b.   Even assuming, arguendo, that the en banc
            Superior Court decision in Driscoll controls, did the trial
            court commit an error of law in ruling that under Driscoll
            the language in the testimonium clause expressed an
            unequivocal intent to execute the Mortgage under seal?

             2.   Did the trial court commit an error of law in ruling that
      [NLI] had standing to bring an in rem foreclosure action where its
      claim under the Note was extinguished by the statute of
      limitations and NLI therefore could not enforce the obligations
      under the Note?

The Golds’ brief at 2-4.

      We begin with the applicable legal principles.

            Our appellate role in cases arising from non-jury trial
      verdicts is to determine whether the findings of the trial court are
      supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of fact
      of the trial judge must be given the same weight and effect on
      appeal as the verdict of a jury. We consider the evidence in a light
      most favorable to the verdict winner. We will reverse the trial
      court only if its findings of fact are not supported by competent
      evidence in the record or if its findings are premised on an error
      of law. However, where the issue concerns a question of law, our
      scope of review is plenary.

             The trial court’s conclusions of law on appeal originating
      from a non-jury trial are not binding on an appellate court because
      it is the appellate court’s duty to determine if the trial court
      correctly applied the law to the facts of the case.

Bank of New York Mellon v. Bach, 159 A.3d 16, 19 (Pa.Super. 2017)

(internal quotation marks omitted).

      Actions upon “a negotiable or nonnegotiable bond, note or other similar

instrument in writing” are generally subject to a four-year statute of


                                      -3-
J-A17011-20


limitations. See 42 Pa.C.S. § 5525(7). However, “[n]otwithstanding section

5525(7) (relating to four year limitation), an action upon an instrument in

writing under seal must be commenced within 20 years.”                   42 Pa.C.S.

§ 5529(b)(1). The mortgage instrument at issue herein identifies the Golds

collectively as “the Mortgagor,” and NLI’s predecessor as “the Mortgagee.”

See Complaint, 8/28/17, at page 1 of Exhibit C. The Golds’ signatures at the

end of the document directly follow the statement: “IN WITNESS WHEREOF,

Mortgagor has caused this Mortgage to be duly executed on its behalf and its

seal to be hereunto affixed as of the date first above written.” Id. at 17.

       The dispute in this case is whether the mortgage document is “under

seal.”1 The Golds’ first cluster of questions concerns the import of the Driscoll

to resolution of this case, we begin by examining that decision. The Driscoll

case involved confessed judgments entered upon promissory notes that had

been executed in 2005 and 2009.                A central issue before this Court was

whether the notes at issue were instruments under seal. If not, the writs of

execution filed in 2016 were barred by the four-year limitation provided by 42

Pa.C.S. § 5525(7). If so, the actions were instead governed by the twenty-

year statute, which provides as follows: “Notwithstanding section 5525(7)



____________________________________________


1“Whether an instrument is under seal or not is a question of law for the court,
and whether a seal placed on an instrument has been adopted by the maker
as his seal is a question of fact.” Swaney v. Georges Twp. Rd. Dist., 164
A. 336, 337-38 (Pa. 1932). As there was no seal placed on the Golds’
mortgage instrument, we face a pure question of law in this appeal.

                                           -4-
J-A17011-20


(relating to four year limitation), an action upon an instrument in writing under

seal must be commenced within 20 years.” 42 Pa.C.S. § 5529(b)(1).

      Each of the notes in Driscoll contained the following statement on the

second of two pages, under the heading “Waiver”: “Borrower intends this to

be a sealed instrument and to be legally bound hereby.” Driscoll, supra at

258. The trial court determined that this language was insufficient to bring

the notes within the applicability of § 5529(b)(1)’s twenty-year statute. This

Court disagreed, reaching its decision following a review of precedent

concerning instruments under seal, as well as the general rules of contract

interpretation.

      We began by noting our decision in Beneficial Consumer Discount v.

Dailey, 644 A.2d 789 (Pa.Super. 1994), in which we held that, when a

document contains the pre-printed word “SEAL” next to the signatories’

names, there is a presumption that the twenty-year statute applies.          We

explained:

      Unless one distances himself from the pre-printed seal, the other
      party to a contract should be entitled to rely on the objective
      manifestations of the maker’s actions. There can be no question
      that the pre-printed “SEAL” is an actual seal and that the
      borrowers signed next to it. The borrowers were under no duty
      to accept the seal, and had every opportunity to inquire about its
      significance, and signed the agreement freely. We must therefore
      agree with the trial court that the obligation should be enforced.

Driscoll, supra at 258–59 (cleaned up).         We deemed it significant that

Beneficial Consumer did not require that the word seal be located by the

signature line, or address the situation where the contract expresses the intent

                                      -5-
J-A17011-20


regarding the sealed nature of the instrument without including any mark near

the signature. Id. at 259. We continued:

       There appears to be no Pennsylvania authority directly controlling
       the question before us, though a 19th century opinion from our
       Supreme Court provides some guidance:

                 The days of actual sealing of legal documents, in its
              original sense of the impression of an individual mark
              or device upon wax or wafer, or even on the
              parchment or paper itself, have long gone by. It is
              immaterial what device the impression bears, and the
              same stamp may serve for several parties in the same
              deed. Not only so, but the use of wax has almost
              entirely—and, even of wafers, very largely—ceased.
              In short, sealing has become constructive,
              rather than actual, and is in a great degree a
              matter of intention.

Driscoll, supra at 259 (quoting Lorah2 v. Nissley, 27 A. 242 (Pa. 1893)

(emphasis added in Driscoll)).

       We then reiterated that the goal of interpreting contracts is to determine

and give effect to the intent of the parties as expressed in the language used,

giving effect to all of its provisions. Id.   Since the plain language of the

notes—”Borrower intends this to be a sealed instrument and to be legally

bound hereby”—unequivocally demonstrated the intent that the document be

a sealed instrument, and relying upon the absence of a mark near the

signature line would render that express provision meaningless, we concluded



____________________________________________


2 The plaintiff’s name is alternatively reported by Westlaw as “Lorah” and
“Loraw.” The Golds indicate “Lorah” is correct, and we opt to use that spelling.
See the Golds’ brief at 20 n.4.

                                           -6-
J-A17011-20


that the notes were sealed instruments subject to § 5529(b)(1)’s twenty-year

statute. Id. at 259-60.

      The trial court determined that “Driscoll compels the conclusion in the

present case that the Mortgage signed by the Golds is likewise governed by a

20-year statute.” Trial Court Opinion, 7/10/19, at 4. It explained:

      As in Driscoll, there is no indication of a seal next to the Golds’
      signatures, but the sentence immediately above the signature
      lines provides that “Mortgagor has caused this Mortgage to be duly
      executed on its behalf and its seal to be hereunto affixed as of the
      date first above written.” If the similar language in Driscoll was
      considered sufficient to render the notes as instruments under
      seal, then a fortiori the quoted language in the present case, not
      “buried” in the paragraphs setting forth the terms and conditions
      of the Mortgage, has the same effect.
Id. at 4-5.

      The Golds argue that the Driscoll Court confused the word “seal” with

an actual seal, and rendered a decision that is contrary to our Supreme Court’s

precedent requiring some actual seal, which may or may not be the word

“seal.” See the Golds’ brief at 14 n.2 (citing Lorah, supra at 331 (“[A]ny

flourish or mark, however irregular or inconsiderable, will be a good seal, if so

intended.”).

      In support, the Golds rely upon ancient decisions, which they note have

never been expressly overruled, that were handed down both before and after

Lorah. See the Golds’ brief at 15-19. For example, in Taylor v. Glaser, 2
Serg. & Rawle 502 (Pa. 1816), the instrument contained “nothing like a seal”

but two witnesses had signed to indicate that the document had been “sealed


                                      -7-
J-A17011-20


and delivered” in their presence. Id. at 504. The Court ruled that the writing

was not a sealed instrument because it is the fact of actual sealing, rather

than an assertion of sealing, that establishes a document as a writing under

seal. Id. (“[A]lthough in the body of the writing, it is said, that the parties

have set their hands and seals, yet it is not a specialty, unless it be actually

sealed and delivered; . . . if it be actually sealed and delivered, it is a specialty,

although no mention be made of it in the body of the writing; the fact, and

not the assertion, fixes the nature of the instrument.”)). The Golds also cite

In re Contest of Election of Burns, 171 A. 888 (Pa. 1934), in which the

Court applied Taylor to hold that the writing did not qualify as a sealed

instrument. The Golds maintain that, because Driscoll is contrary to these

decisions, we should ignore it in favor of Taylor and its progeny. Id. at 23-

24.

      In the alternative, the Golds assert that Driscoll does not control

because it is factually distinguishable.        Specifically, they note that the

instrument in Driscoll contained language “which expresses a present

intention to be sealed with no subsequent act required,” while the language

of the mortgage they signed “requires a seal to be affixed, and no seal was

affixed.” Id. at 26. In other words, the Golds argue,

      providing in the testimonium clause that you are going to affix
      your seal “hereunto,” which is exactly what the language in the
      Golds’ Mortgage provides, and failing to actually affix a seal, does
      not create a sealed instrument because the final step required to
      make it a sealed instrument was never completed. As the Court
      in Taylor reasoned, “it is no uncommon thing for writings to be

                                        -8-
J-A17011-20


       drawn as if designed to be sealed and delivered, and yet executed
       without a seal.” Accordingly, the language in the Golds’ Mortgage
       does not express a clear and unequivocal present intention to
       execute the Mortgage under seal, but instead expresses only an
       intention to affix their seal “hereunto”, which was required to
       render the Mortgage under seal, and which was never done.
Id. at 26-27.

       We now consider the document at issue in the instant case in light of

Driscoll and the Golds’ arguments. The mortgage instrument identifies the

Golds collectively as “the Mortgagor,” and NLI’s predecessor as the Mortgagee.

See Complaint, 8/28/17, at page 1 of Exhibit C. The Golds’ signatures at the

end of the document directly follow the statement: “IN WITNESS WHEREOF,

Mortgagor has caused this Mortgage to be duly executed on its behalf and its

seal to be hereunto affixed as of the date first above written.” Id. at 17.

       We agree with the trial court that, given Driscoll’s acknowledgment of

our Supreme Court’s post-Taylor focus on the intent of the parties and

observation that sealing has become constructive, the Golds’ mortgage

sufficiently evidences the intent to create an instrument under seal.         The

language used—“the Mortgagor has caused this Mortgage to be duly

executed on its behalf and its seal to be hereunto affixed as of the date

first above written”—indicates not an intent to affix a seal in addition to

signing, but that sealing is complete when the document is signed.3           Id.

____________________________________________


3  In contrast, the comparable language in connection with the notary’s
signature is: “In witness wherof, I hereunto set my hand and official seal.”



                                           -9-
J-A17011-20


(emphasis added). In other words, when the Golds executed the mortgage,

they evidenced the present intention to create an instrument under seal, with

no further action required.

       Our conclusion that the mortgage is constructively a sealed instrument

is supported by another recent decision of this Court. In Valley Nat'l Bank

v. Marchiano, 221 A.3d 1220 (Pa.Super. 2019), a case that also involved a

mortgage, there was no seal apparent on the document in connection with the

mortgagors’ signatures, but the notary’s acknowledgement indicated that they

had signed and sealed the document. Id. at 1223. Relying upon Lorah’s

pronouncement that sealing had become constructive rather than actual and

was a function of the parties’ intent, we concluded that the instrument was

constructively under seal and subject to the twenty-year statute of limitations.
Id.

       Accordingly, we find no merit to the Golds’ claim that the trial court

erred in holding that the mortgage was an instrument under seal. As such,

the trial court correctly concluded that NLI’s action to foreclose on the

mortgage was timely filed, and the Golds are entitled to no relief from this

Court on that basis.




____________________________________________


Complaint, 8/28/17, at page 17 of Exhibit C. This expression of an intent to
perform an additional act is followed by an embossed and stamped notarial
seal. Id.

                                          - 10 -
J-A17011-20


        In their remaining issue, the Golds argue that NLI lacked standing to

bring a foreclosure action upon the mortgage. They observe that the note

which was secured by the mortgage was not under seal such that the statute

of limitations barred its enforcement.       The Golds’ brief at 31.     Since

Pennsylvania law provides that a mortgage “can have no separate existence”

from the note which it secures, and a plaintiff “must have the right to enforce

the note” to have standing to foreclose on the mortgage, the Golds contend

that NLI’s inability to enforce the note deprived it of standing. Id. at 32

(citing, inter alia, CitiMortgage, Inc. v. Barbezat, 131 A.3d 65, 68

(Pa.Super. 2016)).

        We begin our analysis with some general legal observations. The Golds

are correct that a mortgage is a security instrument to ensure payment of the

note.    See Barbezat, supra at 68.     “When a note is paid, the mortgage

expires.” Id.   Conversely, “[t]he lien of a mortgage continues until the

mortgage debt is paid.” Beckman v. Altoona Tr. Co., 2 A.2d 826, 828 (Pa.

1938).

        When the borrower defaults on payments, “[t]he holder of a mortgage

note can decide whether to file a foreclosure action or to file an in personam

assumpsit action on the note[.]” Nicholas v. Hofmann, 158 A.3d 675, 696

(Pa.Super. 2017). In either event, the party prosecuting the action must be

the real party in interest. See Pa.R.C.P. 2002(a). In a mortgage foreclosure

action, the real party in interest is the mortgagee. See Gerber v. Piergrossi,


                                    - 11 -
J-A17011-20


142 A.3d 854, 859 (Pa.Super. 2016).           “The foreclosing party can prove

standing either by showing that it (1) originated or was assigned the

mortgage, or (2) is the holder of the note specially indorsed to it or indorsed

in blank.” Id. at 859-60 (emphasis in original, internal quotation marks

omitted). When proceeding on the mortgage instrument, the mortgagee must

nonetheless also have “the right to make demand upon the note secured by

the mortgage.” Barbezat, supra at 68.

      Our precedent merely requires that the mortgagee “own or hold the

note.” MB Fin. Bank v. Rao, 201 A.3d 784, 790 (Pa.Super. 2018).             The

Golds have not cited, nor have we found, any authority to suggest that the

mortgagee in a foreclosure action must establish not only the right to make a

demand upon the note, but that an action to enforce the note would survive

a statute-of-limitations defense.

      Indeed, Pennsylvania courts have long held that the statute of

limitations extinguishes only the right of action on a debt, and not the

underlying debt itself, such that “[t]hough a note may be barred by the statute

of limitations from recovery in an action against the maker, collateral given as

security for its payment may still be applied to the note.” In re Anthracite

Tr. Co. of Scranton, 36 A.2d 727, 729 (Pa.Super. 1944).              See also

Brackenridge v. Cummings, 18 Pa. Super. 64, 68 (Pa.Super. 1901)

(“[W]hile action on the notes may be barred, the right of action on the

mortgage continues until the debt is paid or extinguished.”).


                                     - 12 -
J-A17011-20


      Accordingly, the fact that the statute of limitations had expired for NLI

to obtain an in personam judgment against the Golds on the note has no

impact upon NLI’s standing to obtain an in rem judgment against the collateral

that secured the unpaid debt. The Golds’ final arguments warrant no relief.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/20




                                    - 13 -